Citation Nr: 0302012	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  98-05 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased evaluation for panic 
disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the St. Petersburg, Florida Regional 
Office (RO).  The issue of hearing loss was previously before 
the Board in March 2001 and remanded for additional 
development and adjudication.

The veteran, through his representative has raised the issue 
of entitlement to a total disability rating based on 
individually unemployability.  The Board observes that the RO 
has not adjudicated this issue.  It would prejudice the 
veteran if the Board were to adjudicate this aspect of the 
claim in the first instance.  Bernard v. Brown, 4 Vet.App. 
384 (1993).  Thus, the claim for a TDIU rating is referred to 
the RO for appropriate adjudicative action.


FINDINGS OF FACT

1.  The veteran failed to appear for VA audio and ear 
examination in December 2001 scheduled for the purpose of 
determining whether he was suffering from chronic hearing 
loss due to noise exposure in service.  One examination 
showed hearing loss, a later exam did not (except as 
otherwise noted) and reconciliation of findings was 
indicated.

2.  Continuing right ear hearing loss for VA compensation 
purposes is not demonstrated.

3.  Continuing left ear hearing loss for VA compensation 
purposes is demonstrated.  This has been etiologically 
related to service.

4.  As a result of his service-connected panic disorder, the 
veteran experiences weekly panic attacks well controlled by 
medication.  The veteran's panic disorder demonstrates 
occupational and social impairment with no more than 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  Chronic right ear hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2002).

2.  With resolution of reasonable doubt in the veteran's 
favor, left ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2002).

3.  The criteria have not been met for a rating higher than 
30 percent for panic disorder.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.130, Diagnostic Code 9400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, 
including to obtain medical opinion where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West Supp. 2002) 38 
C.F.R. § 3.159(b) (2002).  The statement of the case (SOC) 
and the supplemental SOCs advised the veteran of the 
pertinent law and regulations as well as the basis denying 
service connection as well as entitlement to a higher 
evaluation.  Also, by reciting the applicable law and 
regulations, notice was given of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  It does 
not appear that there are any additional pertinent treatment 
records to be requested or obtained.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claims.  He was given the opportunity to 
appear and testify before a RO hearing officer to advance any 
and all arguments in favor of his claims.  The veteran has 
been afforded a personal hearing in July 1998.  Further, and 
also pursuant to the Board Remand in March 2001, the RO 
collected medical records from all health care providers 
identified by the veteran.  The veteran has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  The Board does not know 
of any additional relevant evidence, which is available.

Additionally, the veteran was afforded pertinent VA 
examinations in October 1997, September 1998 and August 1999.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  As set forth in more detail below, the 
RO attempted to schedule the veteran for additional VA 
medical assessment in December 2001, for the purpose of 
obtaining an opinion regarding the etiology of his hearing 
loss.  However, the veteran failed to report for the 
examination.

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."   Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  Id.  He must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination.  Olson v. Principi, 3 Vet. App. 480 
(1992).  In this case, the Board finds that, based on the 
failed attempt to provide the veteran complete examination, 
VA has done everything reasonably possible to assist him in 
this regard.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand 
would serve no useful purpose.  VA has satisfied its duties 
to inform and assist the veteran in this case.  Finally, 
there is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish his claim and has been provided sufficient 
opportunity to present evidence meeting those requirements.  
He has had the assistance of the RO to develop every possible 
source of evidence or information that might substantiate his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Therefore, the claims are ready for appellate review.


A.  Service Connection for Hearing Loss

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  Service connection may be presumed 
for certain disorders, including sensorineural hearing loss, 
where present to a degree of 10 percent within 1 year of 
qualifying service.  38 C.F.R. § 3.307, 3.309 (2002). 

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).  Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.

The veteran's enlistment examination in August 1972 revealed 
pure tone thresholds in the right ear on audiometric testing 
were 25, 10, 10, and 15 decibels, respectively, at 500, 
1,000, 2,000 and 4,000 Hertz.  The thresholds in the left ear 
at the same frequencies were 25, 15, 15, and 15 decibels.  
The veteran's separation examination in August 1975 revealed 
pure tone thresholds in the right ear on audiometric testing 
were 15, 10, 10, and 10, decibels, respectively, at 500, 
1,000, 2,000 and 4,000 Hertz.  The thresholds in the left ear 
at the same frequencies were 20, 10, 10, and 10 decibels.  
There was no hearing loss or ear pathology objectively noted.

Post service treatment records from 1984 through 1993 are 
notably negative for any medical evidence documenting 
complaints, findings or diagnosis pertaining to hearing loss.

At a VA audiometric examination in October 1997 the examiner 
noted the veteran had a significant noise exposure in the 
military.  Pure tone thresholds in the right ear on 
audiometric testing were 25, 25, 30, 40, and 45 decibels, 
respectively, at 500, 1,000, 2,000 3,000 and 4,000 Hertz.  
The thresholds in the left ear at the same frequencies were 
30, 35, 40, 40, and 40 decibels.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 92 percent in the left. 

At a RO hearing in July 1998 the veteran presented testimony 
about the onset and severity of his claimed hearing loss.  At 
that time he gave an account of exposure to loud noise from 
the firing range without ear protection.

During VA audiometric examination in September 1998 the 
veteran reported a history of military noise exposure as a 
mechanic.  He also reported that no ear protection was given 
at the shooting range during basic training.  He reported one 
incidence of acoustic trauma when a truck backfired.  He 
denied post service occupational and recreational noise 
exposure.  Pure tone thresholds in the right ear on 
audiometric testing were 25, 25, 25, 25, and 30 decibels, 
respectively, at 500, 1,000, 2,000 3,000 and 4,000 Hertz.  
The thresholds in the left ear at the same frequencies were 
20, 20, 25, 30, and 30 decibels.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
of 92 percent in the left.  The audiological testing results 
were summarized as within normal limits by VA guidelines.  
The veteran showed mild sensory hearing loss for the high 
frequencies.  Word recognition ability was excellent.  

According to the service medical records, hearing loss was 
not present at any time during service, at the time of 
discharge, or within a year thereafter.  Thus, there is no 
competent medical evidence of hearing loss during service.

Despite the fact that the veteran was evaluated with a high 
frequency sensorineural hearing loss of the right ear in 
October 1997, the September 1998 VA audiometric examination 
failed to show right ear hearing loss disability.  The 
measurements at that time in the veteran's right ear hearing 
acuity do not satisfy any of the three alternate bases for 
establishing hearing loss disability under 38 C.F.R. § 3.385.  
The September 1998 audiometric examination of record has not 
shown that the puretone threshold in any critical frequency 
is 40 decibels or greater, that three or more frequencies are 
26 decibels or greater, or that the speech recognition score 
was less than 94 percent.

In the present case, the record fails to demonstrate that the 
veteran has chronic right ear hearing loss disability for 
which service connection can be awarded.  Consequently, his 
appeal as to this matter must be denied.  In making this 
determination, the Board acknowledges that under 38 U.S.C.A. 
§ 5107(b), all doubt is to be resolved in the veteran's favor 
in cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue.  
However, because of the evidentiary conflict, between the two 
audiometric examinations additional VA audiometric 
examination was believed to be necessary to resolve the 
question of whether the veteran had continuing hearing loss 
related to service.  Pursuant to the Board's March 2001 
remand the RO requested additional private treatment records 
and scheduled the veteran for medical examination in December 
2001.  The veteran did not respond to the request for records 
and failed to report for the examination and did not provide 
a justification for his failure to report.  Thus, as to the 
right ear, the most recent examination does not show chronic 
hearing loss.  As such, there is nothing to service connect.

As for the veteran's left ear, the September 1998 VA 
audiometric examination showed that the veteran does have 
hearing loss in his left ear as defined by the Court in 
Hensley.  However, similar to the right ear, the decibel 
thresholds in the range of 1000 to 4000 Hertz recording 
during this examination did not meet the minimum to be 
considered a "disability" under the provisions of 38 C.F.R. 
§ 3.385.  Nevertheless, test results indicated that speech 
recognition for the left ear was 92 . As noted above, 
impaired hearing is considered a "disability" when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  In short, the veteran does have a left ear 
hearing loss disability pursuant to VA regulations.  38 
C.F.R. § 3.385 (2002).

In determining whether the veteran's current left ear hearing 
loss disability was incurred in service, the Board notes that 
there appears to be competent medical opinion on file which 
relates the veteran's current hearing loss to service.  In 
the October 1997 study, the connection was made.  Even though 
better findings were later recorded, there is some balance in 
the record which is resolved in his favor.  The Board 
acknowledges that sensorineural hearing loss may be caused by 
acoustic trauma, which the veteran contends he was routinely 
exposed to while in service.  Also there is no competent 
medical evidence on file, which is against a finding that the 
veteran's current left ear hearing loss disability is 
causally related to service.  Moreover, the record does not 
show that the veteran's left ear hearing loss disability 
preexisted service or was the result of noise exposure 
incurred post-service.


B.  Increased Rating for Panic Disorder

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2002);  Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App.  55, 58 (1994).  

Under the general rating criteria for evaluation of 
psychological disorders, a 30 percent rating contemplates 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2002).

Service connection was established for panic disorder in an 
August 1996 rating decision.  A 30 percent evaluation was 
assigned effective August 1992.  

The veteran filed a claim for increase in April 1999.  In 
support of his claim are VA outpatient treatment records 
dated from March 1998 to April 1999 which showed that in June 
1998 the veteran described feeling discouraged, fatigued and 
humiliated by his anxiety attacks with anticipatory anxiety 
of another episode.  The veteran reported experiencing small 
attacks in crowds when help is not easily available.  He 
stated that he had a good support system in his girlfriend 
and sister-in-law.  He also reported that medication 
controlled his panic attacks and that although they lasted 
longer they were less frequent.  The clinical impression was 
panic disorder with agoraphobia, rule out dysthymia.  

During outpatient evaluation in January 1999 the veteran 
reported five panic attacks since his last visit, however he 
felt he was doing well.  He reported that he was more active 
and involved in fishing, watching television and taking an 
occasional ride.  He was eating and sleeping well.  During 
evaluation the veteran was cooperative and pleasant.  His 
speech was coherent and relevant.  His mood was neutral and 
his affect constricted.  He denied voices, delusions and 
homicidal ideas.  He was oriented times three and his 
cognition was clear.  Judgment and insight were good.  He was 
not suicidal, but had occasional violent thoughts during 
stressful situations, which he did not act on.  He indicated 
that his medications were effective.  The clinical impression 
was panic disorder with agoraphobia in partial remission and 
dysthymia resolved.  

The most recent outpatient evaluation in April 1999 showed 
the veteran had a panic attack that lasted an hour after he 
skipped his medication.  He was otherwise doing well and 
stable on medications.  He denied suicidal and homicidal 
ideation.  During evaluation the veteran was cooperative and 
pleasant.  His speech was coherent and relevant.  He denied 
hallucinations and delusions.  He was oriented times three 
and cognition was clear.  Judgment and insight were good.  
The veteran reported that he was last employed in 1991 and 
now confined to his house by agoraphobia and panics.  The 
examiner concluded that the veteran had poor social and 
occupational functioning.  The clinical impression was panic 
disorder with agoraphobia, stable and dysthymia in remission.  
A global assessment of functioning (GAF) score of 47 was 
assigned.  

A VA examination in August 1999 the veteran reported that he 
had not been working for a number of years and continued to 
have panic attacks but they were less frequent.  He also 
reported that he was easily angered.  When describing his 
panic attacks, the veteran stated that his heart beats 
rapidly, he sweats and feels very scared that he is going to 
die.  This usually lasts for a half hour to one hour and 
occur about once a week.  The veteran lives with his 
girlfriend and his sister-in-law.  The veteran reported being 
able to go about his daily activities, watching television 
and fishing with his adult son.  He also goes out to dinner 
with his girlfriend and was preparing for an upcoming 
vacation with her.  He stated that he keeps a good 
relationship with her.  The veteran is evaluated by a 
psychiatrist every three months.  He also felt that his 
medication lessened the intensity of his symptoms.  

On examination the veteran was pleasant and cooperative.  He 
related no particular difficulties when describing his past 
and present history, which he did in a coherent and relevant 
manner.  He was at ease during conversation without any 
particular changes.  His thought content indicated the 
continuous presence of panic attacks, however his medication 
seemed to control this symptomatology.  The clinical 
impression was panic disorder mild to moderate.  A GAF score 
of 60 was assigned.  

By applying the veteran's psychiatric symptomatology to the 
rating criteria noted above, it is apparent that his panic 
disorder symptomatology does not more nearly approximate the 
criteria for a 50 percent rating than the currently assigned 
30 percent rating.  

Relevant VA treatment records show that the veteran's panic 
attacks are controlled by medication.  Findings at the VA 
examination in August 1999 show that although he continued to 
have panic attacks they were less frequent.  He also felt 
that his symptoms were less intense on medication.  During 
the examination he related no particular difficulties when 
describing his past and present history.  The remainder of 
his mental status evaluation, was essentially unremarkable.

Although the veteran continued to have panic attacks, these 
are adequately compensated by a rating at the 30 percent 
level under Diagnostic Code 9400 since a rating at this level 
presumes that he will experience regular panic attacks; in 
fact, this is expressly mentioned in this code.  Moreover, 
even by the veteran's own admission, his symptoms were not 
nearly as severe and were actually well controlled by 
medication.  

Lastly, for a 30 percent rating, there has to be occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, versus reduced 
reliability and productivity in social and occupational tasks 
due to more severe symptoms for a 50 percent evaluation.  The 
difference between the appropriateness of a 30 or 50 percent 
rating is made more difficult in this case because the 
veteran has not engaged in occupational tasks since 1991 due 
to a condition other than his panic disorder.  

Although he generally stays around his house due to 
agoraphobia and panics these symptoms are not of the severity 
contemplated for a 50 percent rating.  In this regard, the 
veteran has indicated that he is able to go about his daily 
activities and reported meaningful leisure pursuits including 
fishing, dining out and vacationing.  Therefore, any 
interference with social and industrial functioning as a 
result of the veteran's panic disorder is not of a 
significantly impairing nature, and is not comparable or 
equivalent to the listed criteria for a psychiatric disorder 
such as would evidence reduced reliability or productivity to 
warrant a 50 percent evaluation.  The 50-percent criteria, 
inclusive of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty understanding complex commands; impaired memory, 
judgment, or thinking; disturbances of motivation or mood; 
and difficulty in establishing or maintaining effective 
relationships, are not in evidence.

Also the veteran has the ability to establish and maintain 
effective relationships, as is demonstrated by his positive 
relationships with his adult son, his sister-in-law and a 
girlfriend.  The veteran's maintenance of relationships under 
these circumstances is inconsistent with the interpersonal 
relationship skills of a person suffering PTSD symptomatology 
warranting a 50 percent disability rating.  Furthermore, 
according to DSM- IV, a GAF score of 60 indicates the veteran 
only has some "mild" social and industrial impairment, such 
as a depressed mood and mild insomnia, but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  

The Board notes that there was also an assigned GAF score of 
42, indicative of more impairment (impairment in reality 
testing) than the subsequently assessed score of 60.  
However, this GAF score is outweighed by the other clinical 
evidence that does not demonstrate that the criteria as 
specified under Diagnostic Code 9400 are met.  The medical 
evidence of record reflects that despite the veteran's 
continued panic attacks and agoraphobia, these symptoms are 
not shown to affect his ability to "function independently, 
appropriately and effectively" such as is required for a 50 
percent rating.

In sum, the Board concludes that the evidence does not 
reflect that the degree of disability more nearly 
approximates the criteria of Diagnostic Code 9400, for a 
rating in excess of 30 percent.  38 C.F.R. § 4.7 (2002).  
Essentially, based on the above clinical findings, the 
veteran's symptomatology ass


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to an increased evaluation for panic disorder is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


